 

 

 

.N THE UNITED STATES DISTRICT COURT
FOF: THE MIDDLE DISTRICT OF PENNSYLVANIA

KERRY X MARS}: ALL, : No. 3:13cv2961
Plaintiff :
(Judge Munley)

V. :
: (Chief Magistrate Judge Schwab)

TOM CORBETT, |:T AL.,
Defendants

 

AND NOW, 10 wit, this 27th day of September 2019 it is hereby ORDERED
as follows:

1) The defendants’ objections (Doc. 188) to Chief Magistrate Judge
Schwab’s report and recommendation are OVERRULED;

2) The repoit and recommendation (Doc. 186) is ADOPTED;

3) The plain:iffs motion for preliminary injunction (Doc. 93) is GRANTED
with rega ‘d to the Department of Corrections (“DOC”) allowing him to
wear a Naation of Islam fez and the DOC is directed to permit plaintiff to
purchase and wear the fez. The motion is DENIED in all other respects;

4) The plaintiff's “motion to enforce the due process of and to end the
inordinate: delay of plaintiff's motion for preliminary injunction” (Doc. 129)
is DENIED as moot; and

5) The Cler': of Court is directed to remand this case to the magistrate
judge for further proceedings.

BY THE COURT:

s/ James M. Munley
JUDGE JAMES M. MUNLEY

United States District Court

 

 

 
